Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-15, 18-21, 23-25 and 30-39 are pending, claims 1-12, 16, 17, 22 and 26-29 having been cancelled.  Applicant’s response filed August 10, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The rejection of claims 32-34, 37 and 39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn based on Applicant’s amendments to the claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is U.S. Patent App. Pub. No. 2007/0012558 to White et al, U.S. Patent App. Pub. No. 2002/0076481 to Chiang et al., U.S. Patent App. Pub. No. 2016/0181088 to Ghosh et al. and U.S. Patent App. Pub. No. 2013/0255576 to Rasheed et al.
White, Chiang, Ghosh and Rasheed are discussed in the previous Office Action dated April 21, 2022, which is hereby incorporated in full.  As discussed in the Response to Arguments section of the Office Action dated April 21, 2022, the inclusion of a control unit in the claim limitations would provide structural limitations to be considered in the apparatus claims, and Applicant has amended the claims to include a control unit.  The cited prior art, while capable of performing certain steps, does not disclose a control unit configured to cause the cover substrate to be actuated to a spaced position wherein the cover substrate is vertically spaced from the substrate support and horizontally spaced from and planar with the top edge member and while the cover substrate is in the spaced position, cause purge gas to flow into the purge volume.
No other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 13-15, 18-21, 23-25 and 30-39 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714